 1   Cathy L. Arias, State Bar No. 141989
     Michelle D. Jew, State Bar No. 208853
 2   Arthur S. Gaus, State Bar No. 289560
     BURNHAM BROWN
 3   A Professional Law Corporation
     P.O. Box 119
 4   Oakland, California 94604
     ---
 5   1901 Harrison Street, 14th Floor
     Oakland, California 94612
 6   Telephone:    (510) 444-6800
     Facsimile:    (510) 835-6666
 7   Email: carias@burnhambrown.com
            mjew@burnhambrown.com
 8          agaus@burnhambrown.com
 9   Attorneys for Defendant
     STARBUCKS CORPORATION
10

11                                UNITED STATES DISTRICT COURT

12                               EASTERN DISTRICT OF CALIFORNIA

13   SCOTT JOHNSON,                                        No. 2:16-cv-02489-MCE-EFB

14                  Plaintiff,                             CONFIDENTIALITY STIPULATION
                                                           AND PROTECTIVE ORDER
15   v.
                                                           Complaint Filed: October 18, 2016
16   STARBUCKS CORPORATION, a
     Washington Corporation; and DOES 1-10,
17
                    Defendants.
18

19          The discovery sought by the parties in the above-styled case is likely to involve

20   production of documents and things containing business, competitive, proprietary, trade secret or

21   other information of a sensitive nature about the party (or of another person which information

22   the party is under a duty to maintain in confidence), hereafter referred to as “Confidential

23   Information,” and witness testimony containing Confidential Information. Accordingly, the

24   parties having agreed to enter into this Confidentiality Stipulation and Protective Order (“the

25   Order”) to govern the production of documents and testimony that contains Confidential

26   Information, and for good cause shown, the Court hereby ORDERS as follows:

27   Designation of Confidential Information.

28          1.      Designation of Material. Documents and other things claimed to be or to contain

                                                   1
      CONFIDENTIALITY STIPULATION & PROTECTIVE ORDER                              No. 2:16-cv-02489-
                                                                                  MCE-EFB
 1   Confidential Information shall, prior to production, be marked by the producing party as

 2   “Confidential.” Placement of the “Confidential” designation on each protected page or on the

 3   initial page of a protected document when it is produced shall constitute notice and shall

 4   designate the document as Confidential material. Copies, extracts, summaries, notes, and other

 5   derivatives of Confidential material also shall be deemed Confidential material and shall be

 6   subject to the provisions of this Order.

 7          2.      Subsequent Designation. Documents and/or materials produced in the litigation

 8   that are not identified as Confidential Information when they were initially produced may within

 9   a reasonable time thereafter be designated as Confidential by the producing party, or by the party

10   or parties receiving the production, or by a person, by providing written notice to counsel for all

11   other parties and to any person who may be involved. Each party or person who receives such

12   written notice shall endeavor to retrieve any Confidential Information that may have been

13   disseminated, shall affix a “Confidential” designation to it, and shall thereafter distribute it only

14   as allowed by this Order. No distribution prior to the receipt of such written notice shall be

15   deemed a violation of this Order.

16          3.      Designation of Depositions. Depositions or portions thereof upon oral or written

17   questions may be classified as Confidential Information either by an examining party's attorney

18   or by an attorney defending or attending the deposition. A party claiming that a deposition or

19   any portion thereof is Confidential Information shall give notice of such claim to the other

20   affected parties and persons either prior to or during the deposition, or within twenty-eight (28)

21   days after receipt of the deposition transcript, and the testimony taken and the transcript of such

22   deposition or portion thereof shall be designated as Confidential.

23          4.      Modification of Designation. The designation of Confidential Information by the

24   producing party shall not be determinative and may be modified or eliminated at any time in one

25   of two ways, as explained below.

26                   (a)    The producing party may agree in writing to downgrade or eliminate the

27          Confidential designation concerning any material it produced.

28                  (b)     If the parties cannot agree as to the designation of any particular

                                                    2
      CONFIDENTIALITY STIPULATION & PROTECTIVE ORDER                                No. 2:16-cv-02489-
                                                                                    MCE-EFB
 1          information or material after good faith discussion, the receiving party may move the

 2          Court to downgrade or eliminate the “Confidential” designation. The burden of proving

 3          that the information has been properly designated as protected shall be on the party who

 4          made the original designation.

 5   Access to Confidential Information

 6          1.        General Access. Except as otherwise expressly provided herein or ordered by the

 7   Court, Confidential Information may be revealed only as follows:

 8                    (a)    To outside counsel for a party hereto (and secretaries, paralegals, and

 9          other staff employed in the offices of such outside counsel who are working on the

10          litigation), provided that outside counsel who are not of record must first sign and deliver

11          to counsel of record for each other party or parties a letter in the form of Exhibit A

12          hereto.

13                    (b)    To the parties after they have been given a copy of this Confidentiality

14          Stipulation by their outside counsel and signed a letter in the form of Exhibit A.

15                    (c)    To court reporters transcribing a deposition, hearing, or other proceeding

16          in this matter who sign Exhibit A attached hereto (excluding court-appointed court

17          reporters).

18                    (d)    To independent experts and independent consultants (meaning a person

19          who is not an employee, officer, director, or owner in any capacity of a party and who is

20          retained by a party or a party’s outside counsel in good faith for the purpose of assisting

21          in this litigation) who sign Exhibit A attached hereto.

22          Nothing herein shall prevent the producing party from showing the documents or

23   information to an employee of that party.

24          2.        No Copies/Notes. Except for internal use by outside counsel for the parties

25   hereto, for Court and deposition copies, and for such use as is expressly permitted under the

26   terms hereof, no person granted access to Confidential Information shall make copies,

27   reproductions, transcripts, or facsimiles of the same or any portion thereof or shall take notes or

28   otherwise summarize the contents of such Confidential Information.

                                                    3
      CONFIDENTIALITY STIPULATION & PROTECTIVE ORDER                              No. 2:16-cv-02489-
                                                                                  MCE-EFB
 1          3.      Disputes over Access. If a dispute arises as to whether a particular person should

 2   be granted access to Confidential Information, the party seeking disclosure may move the Court

 3   to permit the disclosure and must obtain an order of the Court before disclosing the information.

 4   Use of Confidential Information

 5          1.      Use in this Litigation Only. Confidential Information may be used only for

 6   purposes of this litigation. Each person to whom the disclosure of any Confidential Information

 7   is made shall not, directly or indirectly, use, disclose, or disseminate, or attempt to use, disclose,

 8   or disseminate, any of the same except as expressly provided herein.

 9          2.      Use at Depositions. If Confidential Information is to be discussed or disclosed

10   during a deposition, the producing party shall have the right to exclude from attendance at the

11   deposition, during the time the Confidential Information is to be discussed, any person not

12   entitled under this Order to receive the Confidential Information.

13          3.      Use at Court Hearings and Trial. Subject to California’s the Federal Rules of

14   Evidence, Confidential Information may be offered into evidence at trial or at any hearing or oral

15   argument, provided that the proponent of the evidence containing Confidential Information gives

16   reasonable advance notice to the Court and counsel for the producing or designating party. Any

17   party may move the Court for an order that the evidence be received in camera or under other

18   conditions to prevent unnecessary disclosure. If presented at trial, the status of evidence as

19   Confidential Information shall not be disclosed to the finder of fact.

20          4.      Filing Under Seal. Each document filed with the Court that contains any

21   Confidential Information shall be filed in a sealed envelope or other appropriate sealed container

22   on which shall be set forth the title and number of this action, a general description or title of the

23   contents of the envelope, and a statement that the contents are Confidential and subject to a

24   Protective Order and that the envelope is not to be opened nor the contents thereof revealed

25   except to counsel of record in the litigation or court personnel, or pursuant to order of the Court.

26   Copies of such documents served on counsel for other parties shall be marked as Confidential.

27   Without written permission from the Designating Party or a court order secured after appropriate

28   notice to all interested persons, a Party may not file in the public record in this action any

                                                     4
      CONFIDENTIALITY STIPULATION & PROTECTIVE ORDER                                No. 2:16-cv-02489-
                                                                                    MCE-EFB
 1   Protected Material. Protected Material may only be filed under seal pursuant to a court order

 2   authorizing the sealing of the specific Protected Material at issue. However, the designation of

 3   material as confidential, without more, is insufficient to obtain a sealing order. Any party that

 4   seeks to file Protected Material under seal must comply with Local Rule 141, which governs

 5   motions for a sealing order. As provided in Local Rule 141, a sealing order will issue only upon

 6   a request establishing that the Protected Material at issue is privileged, protectable as a trade

 7   secret, or otherwise entitled to protection under the law. Further, the briefing on the motion for a

 8   sealing order shall address U.S. Supreme Court and Ninth Circuit standards for whether the

 9   material may be filed under seal. Regardless of which party files the motion for a sealing order,

10   the party that designated the material as confidential shall file a brief addressing those standards,

11   and shall have the burden of establishing that the Protected Material should be filed but not made

12   publicly available.

13          5.      Reasonable Precautions. Counsel for each party shall take all reasonable

14   precautions to prevent unauthorized or inadvertent disclosure of any Confidential Information.

15          6.      Return After Litigation. Within thirty (30) days of the final termination of this

16   litigation by judgment, appeal, settlement, or otherwise, or sooner if so ordered by the Court,

17   counsel for each party shall return to counsel for the party who furnished the same all items

18   constituting, containing, or reflecting the other party's Confidential Information, or in the

19   alternative, destroy all Confidential Documents. In addition, within thirty (30) days of the final

20   termination of this litigation by judgment, appeal, settlement, or otherwise, or sooner if so

21   ordered by the Court, all Confidential Electronic Documents shall be destroyed and deleted.

22   Other Provisions

23          1.      Not an Admission. Nothing in this Order shall constitute an admission by the

24   party that information designated as Confidential is actually Confidential Information.

25   Furthermore, nothing contained herein shall preclude the parties or a person from raising any

26   available objection, or seeking any available protection with respect to any Confidential

27   Information, including but not limited to the grounds of admissibility of evidence, materiality,

28   trial preparation materials and privilege.

                                                    5
      CONFIDENTIALITY STIPULATION & PROTECTIVE ORDER                                No. 2:16-cv-02489-
                                                                                    MCE-EFB
 1          2.      Miscellaneous. This Order shall apply to the production of all materials whether

 2   or not such materials are informally produced or produced in response to a formal discovery

 3   request or a Court order in this litigation. This Order may be used to protect the confidentiality

 4   of the residential addresses and social security numbers of the parties and of any and all current

 5   or former employees of either of the parties or their affiliates.

 6          PURSUANT TO STIPULATION, IT IS SO ORDERED, this 24th day of January, 2019.

 7

 8                                                  ______________________________________
                                                    EDMUND F. BRENNAN
 9                                                  U.S. MAGISTRATE JUDGE
10
     SO STIPULATED AND AGREED:
11

12
     DATED: January 17, 2019                        BURNHAM BROWN
13

14

15                                                  /s/ Michelle D. Jew
                                                    CATHY L. ARIAS
16
                                                    MICHELLE D. JEW
17                                                  ARTHUR S. GAUS
                                                    Attorneys for Defendant
18
                                                    STARBUCKS CORPORATION
19

20   DATED: January 17, 2019                        CENTER FOR DISABILITY ACCESS

21

22                                                  /s/ Elliot Montgomery
                                                    RAY G. BALLISTER, JR.
23
                                                    PHYL GRACE
24                                                  ELLIOTT MONTGOMERY
                                                    Attorneys for Plaintiff
25                                                  SCOTT JOHNSON
26

27

28

                                                     6
      CONFIDENTIALITY STIPULATION & PROTECTIVE ORDER                              No. 2:16-cv-02489-
                                                                                  MCE-EFB
                                                 EXHIBIT A
 1
         AGREEMENT CONCERNING INFORMATION COVERED BY CONFIDENTIALITY
 2
                               STIPULATION AND PROTECTIVE ORDER
 3
              I have been designated by ____________________ as a person who may have access to
 4
     Confidential Information as that term is defined in the Confidentiality Stipulation and Protective
 5
     Order (the “Order”) entered in the above-entitled case.
 6
              Having read the Order, I agree to comply fully with it and to be bound by its terms with
 7
     respect to all documents and information designated as “Confidential” under the Order. I agree
 8
     not to copy any documents or information that have been designated as “Confidential” and
 9
     disclosed to me and not to disclose such documents or information to any person or entity not
10
     authorized under the Order to view Confidential Information.
11
              I declare under penalty of perjury under the laws of the United States of America that the
12
     foregoing is true and correct. Executed this ________ day of ______________________, 2019.
13

14

15                                                 Name
16

17
                                                   Address
18

19

20                                                 Employer
21

22
                                                   Job Title
23

24
     4819-7998-9637, v. 1
25

26

27

28

                                                    7
      CONFIDENTIALITY STIPULATION & PROTECTIVE ORDER                              No. 2:16-cv-02489-
                                                                                  MCE-EFB
